                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


NUVASIVE, INC.,                      )
                                     )
                  Plaintiff,         )
                                     )
     v.                              )            1:18CV282
                                     )
KENNETH KORMANIS,                    )
                                     )
                  Defendant.         )


                   MEMORANDUM OPINION, ORDER, AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

     This   case    comes   before   the   undersigned    United   States

Magistrate Judge on Plaintiff’s Motion for Imposition of Sanctions

for Spoliation of Evidence (Docket Entry 85).      After reviewing all

filings related thereto (see Docket Entries 85, 85-1, 85-2, 85-3,

85-4, 85-5, 86, 86-1, 86-2, 86-3, 86-4, 88, 88-1, 98, 99, 100, 100-

1) and hearing argument (see Minute Entry dated Feb. 6, 2019),1 the

undersigned Magistrate Judge orally (A) granted in part the instant

Motion, (B) imposed some sanctions, and (C) proposed deferral of

questions about other sanctions until trial.             This Memorandum

Opinion memorializes and expounds upon that oral decision.

                            I.   INTRODUCTION

     The instant Motion “requests that this Court:         (1) find that

Defendant [Kenneth Kormanis] spoliated evidence when he deleted his

InoSpine email account and willfully allowed his text messages to



     1
       The Clerk’s Office made and maintains an audio recording of
the hearing. (See Minute Entry dated Feb. 6, 2019.)
be deleted; (2) sanction Defendant [Kormanis] by the [sic] imposing

an adverse inference and an appropriate jury instruction; and

(3) grant any other relief the Court deems just and proper.”

(Docket Entry 85 at 14; see also id. at 1 (citing “Federal Rule of

Civil Procedure 37(e)” and “inherent powers of this Court” as bases

for instant Motion).)       As pronounced at the hearing on February 6,

2019, the undersigned Magistrate Judge has concluded that:

     A) the 2015 Amendment to Federal Rule of Civil Procedure 37(e)

(“Rule 37(e)”) “forecloses reliance on inherent authority . . . to

determine when certain measures [including relief specifically

sought   in   the   instant   Motion]      should   be    used   [to     sanction

spoliation of electronically stored information (‘ESI’)],” Fed. R.

Civ. P. 37 advisory comm.’s note, 2015 amend., subdiv. (e);2

     B) ESI, consisting of text messages to/from Defendant Kenneth

Kormanis, “that should have been preserved in the anticipation or

conduct of litigation [as of and after March 9, 2018, wa]s lost

because [Defendant Kormanis] failed to take reasonable steps to

preserve   it,   and   it   cannot   be    restored      or   replaced   through

additional discovery,” Fed. R. Civ. P. 37(e);3


     2
       Alternatively, if inherent authority remains available as an
avenue for sanctioning conduct otherwise covered by Rule 37(e), the
undersigned Magistrate Judge would decline to rely on such
authority to reach any conclusions not also dictated by Rule 37(e).
     3
       To the extent the instant Motion seeks relief for the loss
of ESI in Defendant Kormanis’s “InoSpine email account at some
point close in time to his resignation from InoSpine on March 3,
                                                   (continued...)

                                     -2-
     C) “prejudice to [Plaintiff resulted] from loss of th[ose text

messages],” Fed. R. Civ. P. 37(e)(1), warranting authorization of

(and imposition on Defendant Kormanis of Plaintiff’s reasonable

expenses, including attorney’s fees, for) a post-discovery-deadline

deposition of Ashley Warrick, a witness who likely participated (or

possessed      knowledge   of    matters    discussed)   in   the   lost   text

messages, as an appropriate “measure[] no greater than necessary to

cure [some of] the prejudice [to Plaintiff],” id.;

     D) only when matters become clearer in the crucible of trial

should   the    Court   decide    whether    other   “serious   measures    are

necessary to cure prejudice [from the lost text messages], such as

forbidding [Defendant Kormanis] . . . from putting on certain

evidence, permitting the parties to present evidence and argument

to the jury regarding the loss of [those text messages], or giving

the jury instructions to assist in its evaluation of such evidence

or argument, other than instructions [that it may or must presume

the lost text messages were unfavorable to Defendant Kormanis],”

Fed. R. Civ. P. 37 advisory comm.’s note, 2015 amend., subdiv.

(e)(1); see also id., subdiv. (e)(2) (explaining that, even absent

a finding of intent to deprive a party of lost ESI, a court may

“allow[] the parties to present evidence to the jury concerning the


     3
      (...continued)
2018” (Docket Entry 85 at 6), Plaintiff has not shown that, at the
moment of any such loss, such ESI “should have been preserved in
the anticipation or conduct of litigation,” Fed. R. Civ. P. 37(e),
and/or that “it cannot be restored,” id.

                                      -3-
loss and likely relevance of [ESI] and instruct[] the jury that it

may consider that evidence, along with all the other evidence in

the case, in making its decision”); and

       E) the record would support (but would not compel) a “finding

that   [Defendant   Kormanis]      acted   with   the   intent   to   deprive

[Plaintiff] of the [text messages’] use in the litigation,” Fed. R.

Civ. P. 37(e)(2), and the Court therefore should “conclude that

[any such] intent finding should be made by [the] jury, [with] the

[C]ourt’s instruction[s ] mak[ing] clear that the jury may infer

from the loss of th[ose text messages] that [they were] unfavorable

to [Defendant Kormanis] only if the jury first finds that [he]

acted with the intent to deprive [Plaintiff] of th[eir] use in the

litigation,” Fed. R. Civ. P. 37 advisory comm.’s note, 2015 amend.,

subdiv. (e)(2); see also id. (“Subdivision (e)(2) does not include

a requirement that the court find prejudice to the party deprived

of the [ESI].”).

                             II.    DISCUSSION

       Regarding the five conclusions outlined in Section I, the

undersigned Magistrate Judge reduces to writing and elaborates upon

the remarks made at the hearing on February 6, 2019, as follows:

                        A.   Inherent Authority

       The instant Motion asserts that, alongside Rule 37(e), “[t]his

Court’s inherent powers provide an additional avenue to sanction

Defendant [Kormanis] for his willful spoliation of [ESI].” (Docket


                                     -4-
Entry 85 at 12.) That contention conflicts with the plain language

of the commentary to the 2015 Amendment to Rule 37(e) (quoted in

Section I).   See, e.g., Snider v. Danfoss, LLC, No. 15CV4748, 2017

WL 2973464, at *3 & n.8 (N.D. Ill. July 12, 2017) (unpublished)

(“After December 1, 2015, Rule 37(e) provides the specific – and

sole – basis to sanction a party for failing to preserve [ESI].”

(internal footnote omitted) (citing Fed. R. Civ. P. 37 advisory

comm.’s note, 2015 amend., subdiv. (e))), recommendation adopted,

2017 WL 3268891 (N.D. Ill. Aug. 1, 2017) (unpublished).        The

undersigned Magistrate Judge adopts the Advisory Committee’s view

that Rule 37(e) (as amended in 2015) displaced judicial inherent

authority as a mechanism for sanctioning ESI spoliation, because,

as the United States Supreme Court recognized within a decade of

their initial adoption, “in ascertaining the[] meaning [of the

Federal Rules of Civil Procedure] the construction given to them by

the [Advisory] Committee is of weight,” Mississippi Publ’g Corp. v.

Murphee, 326 U.S. 438, 444 (1946); see also United States v. Vonn,

535 U.S. 55, 64 n.6 (2002) (“[T]he Advisory Committee Notes [to the

Federal Rules of Criminal Procedure] provide a reliable source of

insight into the meaning of a rule . . . .   Although the Notes are

the product of the Advisory Committee, and not Congress, they are

transmitted to Congress before the rule is enacted into law.”).4


     4
       Moreover, construing the 2015 Amendment to Rule 37(e) as
“[r]emoving inherent authority from a federal court’s quiver to
                                                  (continued...)

                                -5-
     At the hearing, Plaintiff argued that, pursuant to Chambers v.

NASCO, Inc., 501 U.S. 32 (1991), the 2015 Amendment to Rule 37(e)

did not preclude reliance on inherent authority to sanction ESI

spoliation. In Chambers, the Supreme Court did observe that “prior

cases have indicated that the inherent power of a court can be

invoked even if procedural rules exist which sanction the same

conduct.”        Id. at 49.      However, the Chambers Court also reiterated

that “the inherent power of lower federal courts can be limited by

statute or rule . . . .”            Id. at 47.     Further, although it refused

to “lightly assume that Congress has intended to [limit] . . . the

scope       of   a   [federal]    court’s    inherent   power,”   id.   (internal

quotation marks omitted), the Chambers Court looked directly to the

“Advisory Committee’s Notes on [an] Amendment to [a Federal Rule of

Civil       Procedure]”    to    gauge   whether    that   rule   “repeal[ed]   or

modif[ied] existing authority of federal courts to deal with abuses

under [their] inherent power,” id. at 48-49 (internal ellipsis and

quotation marks omitted).            In Chambers, the commentary revealed no

such repeal or modification of inherent authority, see id., but

here the commentary expressly confirms that Rule 37(e) “forecloses

reliance on inherent authority . . . to determine when certain


        4
      (...continued)
sanction a party for failing to preserve ESI makes sense.    The
purpose of th[at] amendment was to address the ‘significantly
different standards’ that the various federal courts were using.
If federal courts could simply fall back onto their inherent
authority, the goals of uniformity and standardization would be
lost.” Snider, 2017 WL 2973464, at *3 n.8.

                                            -6-
measures [including relief requested in the instant Motion] should

be used [to sanction ESI spoliation],” Fed. R. Civ. P. 37 advisory

comm.’s note, 2015 amend., subdiv. (e).             Chambers thus bolsters

(not       undermines)   the   conclusion   that   the   Court   should   look

exclusively to Rule 37(e) in resolving the instant Motion.5

          B. Rule 37(e)’s Predicate Elements – Unreasonable
       Loss of Irreplaceable ESI Contrary to Preservation Duty

       As amended in 2015, Rule 37(e) states:

       If [ESI] that should have been preserved in the
       anticipation or conduct of litigation is lost because a
       party failed to take reasonable steps to preserve it, and
       it cannot be restored or replaced through additional
       discovery, the court:

            (1) upon finding prejudice to another party from loss
            of the [ESI], may order measures no greater than
            necessary to cure the prejudice; or

            (2) only upon finding that the party acted with the
            intent to deprive another party of the [ESI’s] use in
            the litigation may:

              (A) presume that the lost [ESI] was unfavorable to
              the party;

              (B) instruct the jury that it may or must presume
              the [lost ESI] was unfavorable to the party; or

              (C) dismiss the action or enter a default judgment.

Fed. R. Civ. P. 37(e).


       5
       As set forth in Footnote 2, in the alternative, the
undersigned Magistrate Judge (like other courts) “declines to order
sanctions under [judicial] inherent authority even assuming that
such an action would be permissible. [This Memorandum Opinion]
will therefore analyze the issue of whether sanctions should be
imposed exclusively under the [provisions] of Rule 37(e).”
Worldpay, US, Inc. v. Haydon, No. 17CV4179, 2018 WL 5977926, at *3
n.1 (N.D. Ill. Nov. 14, 2018) (unpublished).

                                      -7-
     Given the foregoing language:

     [The] Court must determine that four predicate elements
     are met under Rule 37(e) before turning to the
     sub-elements of (e)(1) and (e)(2): (a) the existence of
     ESI of a type that should have been preserved; (b) ESI is
     lost; (c) the loss results from a party’s failure to take
     reasonable steps to preserve [ESI]; and (d) [the lost
     ESI] cannot be restored or replaced through additional
     discovery. . . . Only if all four [of those predicate]
     elements are established can the Court consider sanctions
     under subsection (e)(1) or subsection (e)(2).

Konica Minolta   Bus.   Sols.,    U.S.A.   Inc.    v. Lowery      Corp.,   No.

15CV11254, 2016 WL 4537847, at *2-3 (E.D. Mich. Aug. 31, 2016)

(unpublished) (emphasis added).        The record here satisfies each of

the four predicate elements of Rule 37(e).

                        i.   Factual Background

     According   to   the    instant   Motion,    “[o]n   March    3,   2018,

Defendant [Kormanis] resigned from his employment with InoSpine

. . ., which [wa]s an exclusive distributor of [Plaintiff’s]

products in the North Carolina market.”           (Docket Entry 85 at 2.)

By letter dated March 9, 2018, InoSpine notified Defendant Kormanis

(through counsel) of its “concern[] that [his] new position with

Alphatech will lead to . . . violation[s] of his contractual

obligations with Ino[S]pine.”      (Docket Entry 85-1 at 1; see also

id. at 2 (warning that, “in the event Ino[S]pine becomes aware of

any breach . . ., it will . . . seek[] injunctive relief and [take]

justifiable legal action”), 3 (denoting Drs. Benjamin Ditty and

David Jones as “[s]urgeons . . . likely approached by [Defendant]

Kormanis in violation of [his InoSpine contract]”).)           That letter

                                   -8-
also advised Defendant Kormanis “to refrain from the destruction of

relevant evidence . . . including . . . texts . . . and to take

steps to preserve all such information . . . .”                 (Id. at 2.)

       Plaintiff thereafter instituted this action, alleging that

“[Defendant] Kormanis has breached, and is breaching the terms of

his    [InoSpine    contract]    by    .   .   .   promoting     and/or    selling

Alphatec’s    competitive       products       within    his    former    InoSpine

territory . . . .”      (Docket Entry 1 at 12; accord Docket Entry 82

at 12.)   In response to Plaintiff’s production requests (served on

July   18,   2018   (see   Docket     Entry    85-2     at   13)),   seeking   2018

communications between Defendant Kormanis and certain surgeons

(including Drs. Ditty and Jones), as well as Alphatec and some of

its officials (see id. at 7-9), Defendant Kormanis wrote:

       As for text messages, due to space limitations on his
       iPhone, Defendant Kormanis only is able to keep data on
       his device from the previous 30 days. In order to comply
       with the litigation hold letter, Defendant Kormanis backs
       up his iPhone to his MacBook Air so that all messages are
       preserved. However, at this time, Defendant Kormanis has
       not been able to retrieve said messages from his personal
       devices. Once these communications are retrieved, they
       will be produced.

(Docket Entry 85-3 at 9-13 (emphasis added); see also id. at 17

(bearing Defendant Kormanis’s signature, swearing (on September 4,

2018) to “have read the foregoing and know the contents thereof to

be true, except for matters alleged upon information and belief”).)

       Plaintiff’s counsel has averred that “Defendant [Kormanis

then] produced text messages . . . on October 5, 2018.                   There were


                                       -9-
no text messages within [that] production prior to August 5, 2018.”

(Docket Entry 85-4 at 3 (emphasis added).)6          In e-mails on October

9, 2018, Defendant Kormanis’s counsel (a) indicated that the vendor

he employed to retrieve earlier text messages from Defendant

Kormanis’s devices could not do so, and (b) declined to allow

Plaintiff’s vendor to examine the devices.           (See id. at 9-10.)

     Subsequently, on December 21, 2018, Defendant Kormanis signed

an affidavit (see Docket Entry 86-1 at 3), making these statements:

     1) “[a]fter receiving notice of [InoSpine’s March 9, 2018]

Letter and its directive that [Defendant Kormanis] refrain from

destroying or altering any of the evidence it described, [he]

immediately began to take steps to ensure that evidence, with

particular attention to [ESI], would be preserved as instructed”

(id. at 2 (emphasis added));

     2) “[m]ore specifically, after receiving the notice [Defendant

Kormanis] uploaded the contents of [his] mobile phone onto [his]

computer and began to keep backups of that data” (id. (emphasis

added);   see   also   id.   at   3   (referencing   Defendant   Kormanis’s

“immediate efforts to backup and preserve any data that would be

relevant to . . . the present action”));




     6
       For the above-cited document (and other such attachments to
the parties’ filings that contain multiple items with independent
pagination), pin cites refer to the page number that appears in the
footer appended to the document when uploaded to the CM/ECF system.

                                      -10-
     3) “[a]t some point prior to [Defendant Kormanis’s] receipt of

[InoSpine’s March 9, 2018] Letter, [he] unknowingly enabled a

setting on [his] iPhone that automatically erases all text messages

. . . after thirty (30) days of sending and/or receipt” (id. at 3);

     4) Defendant Kormanis “was not aware that this setting was

active during the course of this litigation until [he] went to turn

over text messages requested by [Plaintiff]” (id.);

     5) Defendant Kormanis “contracted with . . . a technology

company . . . so that [his] iPhone and computer would be imaged and

searched,” but the company “was unable to recover the text messages

in question and they are apparently lost forever” (id.).

     Defendant Kormanis later sat for a deposition (on January 16,

2019 (see Docket Entry 100-1 at 1)), and gave this testimony:

     1) “whenever [Defendant Kormanis] came to [his counsel’s]

office so that [said counsel] could download [Defendant Kormanis’s]

records, it appeared that the text messages prior to a certain date

were not on [his] phone” (id. at 7);

     2) “[a]fter investigating it, [Defendant Kormanis and his

counsel]   figured   out   that   there   was   a   setting   activated   on

[Defendant Kormanis’s] phone that only retained text messages for

30 days” (id.; see also id. at 8 (“[Defendant Kormanis] d[id]n’t

recall activating [that 30-day delete setting]. . . .          [He] didn’t

even know about that setting actually prior to . . . finding out at

[his counsel’s] office. . . .      [He] really d[id]n’t know [that the


                                   -11-
iPhone comes from the store with the factory setting to retain text

messages forever].”));7 and

     3) “[t]he text messages that [Defendant Kormanis] no longer

possess[es ] would include text messages with Dr. Ditty,” (id. at

9), as well as “Dr. Jones” (id.) and “Alphatec personnel” (id.).

     During   the   deposition,   Plaintiff’s   counsel     also   showed

Defendant   Kormanis his   previously-quoted    affidavit    (which,   he

confirmed, consisted of his own “words” (id. at 4; see also id.

(swearing he “read it and signed it”)), and this colloquy ensued:

     Q. Paragraph 10: After receiving notice of [InoSpine’s
     March 9, 2018] letter and its directive that I refrain
     from destroying or altering any of the evidence it
     described, I immediately began to take steps to ensure
     that the evidence, with particular attention to [ESI],
     would be preserved as instructed.

     Do you see that?

     A.   I do.


     7
      Later, after a break he requested (see Docket Entry 100-1 at
14), Defendant Kormanis announced that he “want[ed] to correct a
couple things” (id.) and then stated:

     [I]n thinking about [the iPhone’s default setting for
     permanent text message retention], I recall going to the
     Verizon store when I was having the issues of not being
     able to take pictures anymore. And so I’m suspecting
     that a Verizon employee actually may have changed that
     or some other settings to . . . alleviate that issue for
     me, but I can’t recall . . . the time frame on that.

(Id. at 14-15.) When Plaintiff’s counsel attempted to pin down
details about that reported event, Defendant Kormanis could not say
which Verizon store he visited, what year he made the visit, or
which iPhone he then possessed. (See id. at 17-18; see also id.
at 19 (acknowledging that changing text message retention setting
takes “[m]ultiple steps”).)

                                  -12-
Q.   What steps did you take?

A.   Really none.  I didn’t know that I needed to do
anything. So you know, I just didn’t delete e-mails.

Q.   That was it?

A. Yeah.    I basically didn’t delete anything from my
phone.

Q. Do you ever back up your cell phone to an iPad or the
cloud?

A. I do. . . . I routinely do this . . . more so when
I was a rep [for Plaintiff]. I take a ton of pictures.
. . . I was routinely running out of space on my phone.
And so the only way I could . . . get those pictures over
and have a record of it was to back up my phone.

. . . [W]henever I went to get my backups only the most
recent backup I had on my computer was there.         So
anything prior to that was gone. And so we enlisted this
technical expert, who we were hopeful could recover the
prior backups, and it wasn’t successful. So that was a
huge bummer.

. . . .

Q. How do you go about uploading your contents of your
iPhone to your computer?

A. I just plug it in to the USB and let iTunes do its
thing.

Q.   How often do you do that?

A. . . . I try to do it monthly. . . . [S]ometimes I
might be a little early, sometimes I might be a little
late. But it’s . . . a practice I try to maintain pretty
regularly because, again, I don’t want to lose my photos
that I’ve taken. Or . . . it gets to the point where you
can’t take any more photos and that’s a problem.

Q. . . . Since this case has been going, did you ever
check to see if your text messages were actually being
uploaded?



                          -13-
     A. I have not. I don’t know how to do that. I’ve also
     tried to keep a more recent backup than the most recent
     backup, and I’ve been unsuccessful in doing that. . . .
     I can’t find an option anywhere on iTunes or my phone to
     keep more than one backup. So I don’t know what happens,
     but I can only keep my most recent backup.

(Id. at 10-13 (emphasis added).)

           ii.   Predicate Elements One, Two, and Three

     The material cited in Part II.B.i. establishes the first three

predicate elements under Rule 37(e), i.e., (1) ESI (in the form of

text messages8 Defendant Kormanis exchanged with Drs. Ditty and

Jones, as well as Alphatec officials) “that should have been

preserved in the anticipation or conduct of litigation [beginning

March 9, 2018, (2) wa]s lost because [(3) Defendant Kormanis]

failed to take reasonable steps to preserve it,” Fed. R. Civ. P.

37(e).   Indeed, as to loss of ESI that he should have preserved in

anticipation or conduct of litigation, his Response admits that:

     It is uncontroverted that [Defendant] Kormanis received
     notice of a duty to preserve evidence in a letter he
     received from counsel for InoSpine on or around March 9,
     2018. Therefore, [Defendant] Kormanis was under a duty
     to preserve evidence from that date forward. The record
     also shows that it is undisputed that a large number of
     text messages were deleted from [his] iPhone as a result
     of a thirty-day (30-day) automatic delete function.

(Docket Entry 86 at 8; see also Docket Entry 85 at 4-5 (summarizing

Verizon records showing Defendant Kormanis regularly communicated

via text message with Drs. Ditty and Jones, as well as Alphatec


     8
       “[T]ext messages constitute ESI . . . .”       Keim v. ADF
Midatlantic, LLC, No. 12CV80577, 2016 WL 7048835, at *3 (S.D. Fla.
Dec. 5, 2016) (unpublished).

                                -14-
officials, from January through July 2018); Docket Entry 100-1 at

9 (documenting Defendant Kormanis’s sworn agreement that “[t]he

text messages that [he] no longer possess[es ] would include text

messages with Dr. Ditty,” “Dr. Jones,” and “Alphatec personnel”).)

     Further, although (as noted in Defendant Kormanis’s Response)

“the exact quantity of the ESI lost is unknown” (Docket Entry 86 at

8), even accepting his (current9) position that, when (on or about

March 9, 2018) he “receive[d] notice of his duty to preserve


     9
        As the quotations in Part II.B.i. reflect, Defendant
Kormanis has given inconsistent reports about his text messages.
For example, in responding to Plaintiff’s production requests,
Defendant Kormanis indicated that, when he received InoSpine’s
letter on or about March 9, 2018, he knew that, “due to a space
limitation,” he “only [wa]s able to keep data on his [iPhone] from
the previous 30 days,” but that “to comply with the litigation hold
letter, [he] backs up his iPhone to his MacBook Air so that all
messages are preserved.” (Docket Entry 85-3 at 9-13.) Conversely,
Defendant Kormanis’s affidavit and deposition testimony deny that
he knew of the 30-day deletion setting on his iPhone until sometime
after July 18, 2018, when he met with his counsel to respond to the
production requests. (See Docket Entry 86-1 at 3; Docket Entry
100-1 at 7-8.)     Likewise, Defendant Kormanis’s affidavit and
deposition testimony conflict as to when he started backing up text
messages from his iPhone to his computer (i.e., after receiving
(and to satisfy the demands of) the letter from InoSpine, or much
earlier, pursuant to a standard procedure he adopted during his
tenure marketing Plaintiff’s products). (Compare Docket Entry 86-1
at 2 (“After receiving notice of [InoSpine’s March 9, 2018] Letter
. . ., I immediately began to take steps to ensure that evidence,
with particular attention to [ESI], would be preserved as
instructed. More specifically, after receiving the [letter from
InoSpine,] I uploaded the contents of my mobile phone onto my
computer and began to keep backups of that data.” (emphasis added)
(internal paragraph number omitted)), with Docket Entry 100-1 at 11
(“I routinely [back up my iPhone to my computer] . . . more so when
I was a rep [for Plaintiff].” (emphasis added)), 13 (“I try to do
it monthly. . . . [S]ometimes I might be a little early; sometimes
I might be a little late.     But it’s . . . a practice I try to
maintain pretty regularly . . . .”).)

                               -15-
material evidence[,    unbeknownst   to   him,]   .   .    .   th[e   30-day]

automatic deletion function [already] had been enabled on his

iPhone, [Defendant] Kormanis was [still] in possession of text

messages [on his iPhone] as far back as February 7, 2018 as of the

date of the letter from InoSpine[]” (id.).                Moreover, if one

credits Defendant Kormanis’s deposition testimony that (long before

he learned of InoSpine’s letter) he downloaded the contents of his

iPhone to his computer once a month (see Docket Entry 100-1 at 11,

13), then one also must conclude that, on or about March 9, 2018,

Defendant Kormanis possessed (on his computer) at least one back-up

file10 containing text messages (likely dating back to January

2018).    “In addition, [Defendant Kormanis’s Response acknowledges]

the delet[ion of his] text messages from March of 2018 through [a]

date [after service of Plaintiff’s] first discovery request [on

July 18, 2018, albeit while maintaining that those text messages]

were deleted only as a result of [Defendant] Kormanis being unaware

of the automatic delete setting being activated on his iPhone

during that period.”    (Docket Entry 86 at 11-12.)

     Despite all this record evidence showing Defendant Kormanis’s

loss of text messages (a) that he exchanged with Drs. Ditty and

Jones, as well as Alphatec officials, from January to July 2018,


     10
        According to Defendant Kormanis’s deposition testimony,
(a) each time he backed-up his iPhone to his computer, he lost the
prior back-up file, and (b) he realized that fact only some time
after he received Plaintiff’s production requests (on or about July
18, 2018). (See Docket Entry 100-1 at 11, 13.)

                                 -16-
and (b) that he possessed on and/or after March 9, 2018, the date

he received an explicit demand to preserve text messages relevant

to threatened litigation over his contact with Drs. Ditty and Jones

on behalf of Alphatec, Defendant Kormanis has argued that “[t]he

Court should deny [the instant] Motion because [Plaintiff] has

failed to demonstrate that any of the allegedly spoliated text

messages . . . would be relevant to this action.”          (Id. at 10.)

The preservation duty recognized by Rule 37(e) does apply only to

“relevant information,” Fed. R. Civ. P. 37 advisory comm.’s note,

2015 amend., subdiv. (e);11 however, as Plaintiff observed in its

Reply, “the relevance of these [text messages] is evident” (Docket

Entry 88 at 6), because “repeated communications between . . .

Defendant    [Kormanis]   and    his   former   surgeon-customers;     and

Defendant [Kormanis] and representatives of Alphatec regarding his

former surgeon-customers, all [may] support [Plaintiff’s] position

[in   this   action]   that     Defendant   [Kormanis]   breached    [the]

restrictive covenants [in his InoSpine contract]” (id. at 5-6).12


      11
       “Like its predecessor, the amended [R]ule [37(e)] does not
create a duty to preserve ESI. It recognizes the common-law duty
to preserve relevant information when litigation is reasonably
foreseeable.” EPAC Techs., Inc. v. HarperCollins Christian Publ’g,
Inc., No. 3:12CV463, 2018 WL 1542040, at *12 (M.D. Tenn. Mar. 29,
2018) (unpublished) (emphasis added), aff’d in relevant part, 2018
WL 3322305 (M.D. Tenn. May 14, 2018) (unpublished).
      12
        Indeed, Defendant Kormanis’s responses to the production
requests seeking his 2018 communications with Drs. Ditty and Jones,
as well as with Alphatec and its officials, did not assert (even in
boilerplate fashion) a relevance objection, but instead agreed
                                                     (continued...)

                                   -17-
      Nor does any material dispute remain as to whether the loss of

relevant text messages resulted from Defendant Kormanis’s failure

to take reasonable steps to preserve them.                 In that regard, the

instant Motion includes a paragraph heading entitled (in bold font)

“Defendant[    Kormanis’s]       Failure     to   Take    Reasonable      Steps   to

Preserve His Text Messages and Emails” (Docket Entry 85 at 10),

under which Plaintiff stated (consistent with the record evidence):

“Defendant [Kormanis] failed to put even the most rudimentary

litigation    hold   in    place   and   allowed    his     iPhone   to   continue

automatically    deleting      text   messages     after    thirty   (30)    days.

Further, for nearly seven (7) months, Defendant [Kormanis] failed

to confirm that his text messages were being backed up and relevant

communications were lost.”         (Id.)     Defendant Kormanis’s Response,

in   turn,   develops     no   rationale   by     which a    fact-finder     could

conclude that he took reasonable steps to preserve the lost text

messages.     (See Docket Entry 86 at 1-2 (baldly asserting, in

“Introduction” section, that “[Defendant] Kormanis took reasonable

steps in good faith to preserve all documents that could have

conceivably been requested by [Plaintiff]” and that “[a]n error in

the use and proper functioning of technology has, unfortunately,


      12
      (...continued)
that, “[o]nce these communications are retrieved, they will be
produced.”    (Docket Entry 85-3 at 9-13.)      And well Defendant
Kormanis should have so agreed, because “[i]t is clear that what is
relevant in discovery is different from what is relevant at trial,
in that the concept at the discovery stage is much broader.” Flora
v. Hamilton, 81 F.R.D. 576, 578 (M.D.N.C. 1978).

                                      -18-
resulted in the loss of some requested [ESI],” but then outlining

position that the Court “should deny [the instant Motion] for

several reasons,” none of which rely on actions taken by Defendant

Kormanis   to    preserve   text    messages      (emphasis      omitted)),   5-14

(setting forth, in “Argument” section, four grounds for denial of

instant    Motion,    matching     reasons     outlined     in    “Introduction”

section, again       without   addressing     reasonableness        of   Defendant

Kormanis’s preservation efforts (emphasis omitted)).) Through this

omission of any meaningful opposition to the instant Motion’s

expressly made (and well-supported) contention that he “[f]ail[ed]

to   [t]ake     [r]easonable     [s]teps     to    [p]reserve      [h]is    [t]ext

[m]essages” (Docket Entry 85 at 10 (emphasis omitted)), Defendant

Kormanis effectively conceded the issue, see Kinetic Concepts, Inc.

v. ConvaTec Inc., No. 1:08CV918, 2010 WL 1667285, at *6–8 (M.D.N.C.

Apr. 23, 2010) (unpublished) (analyzing Local Rules 7.2(a), 7.3(f),

and 7.3(k), and discussing authority supporting view that failure

to respond to opponent’s argument constitutes concession); see also

Hughes v. B/E Aerospace, Inc., No. 1:12CV717, 2014 WL 906220, at *1

n.1 (M.D.N.C. Mar. 7, 2014) (unpublished) (“A party should not

expect a court to do the work that it elected not to do.”).

     Additionally, in discussing this issue at the hearing on

February 6, 2019 (the recording of which the undersigned Magistrate

Judge   recently     replayed,     while   taking    down     verbatim     notes),

Defendant Kormanis’s counsel stated:              “Was [Defendant Kormanis]


                                     -19-
negligent?       Absolutely, this was negligent behavior.”              After

reiterating “agree[ment] that [Defendant Kormanis] absolutely was

negligent and . . . conced[ing] to that,” Defendant Kormanis’s

counsel argued that such a concession “doesn’t mean that [Defendant

Kormanis] didn’t take reasonable steps. . . .          The reasonable step

was backing up his phone.     The negligence was not knowing how to do

it. . . .    [H]e took a reasonable step by plugging in his phone [to

his computer], but the outcome was negligent because he didn’t make

sure that the backup did what it was supposed to do.”13

     For reasons detailed in Subsection II.E., a material question

of fact exists as to whether Defendant Kormanis ever attempted to

preserve text messages; however, even assuming he did attach his

iPhone to his computer for that purpose, his admitted actions (and

omissions) compel a finding that the loss of text messages he

should    have   preserved   happened   because   he   neglected   to    take

reasonable steps.      To begin, upon learning of InoSpine’s letter

(which expressly warned him to save existing and future text

messages), Defendant Kormanis reasonably should have investigated

(or asked his counsel, who received the letter, to investigate)


     13
        Defendant Kormanis’s counsel elaborated that Defendant
Kormanis’s “mistake was thinking that the backups were snapshots in
time . . . [such that,] every time [he] back[ed his iPhone] up, it
create[d] a new file of that information, while in reality what
happens in iTunes is it just replaces the last one, so you have
[only] the most recent backup.” Moreover, Defendant Kormanis’s
counsel acknowledged that he possessed technology that would have
captured just the sort of “snapshots” from an iPhone that Defendant
Kormanis allegedly thought he had obtained using iTunes.

                                   -20-
(a) what text messages his iPhone held, and (b) whether any setting

on his iPhone might cause the deletion of existing or future text

messages.   Defendant Kormanis did not take that basic step and his

unreasonable failure to do so led to the loss of text messages he

should   have   preserved.   Next,   particularly   given   his   self-

proclaimed lack of technological prowess (see Docket Entry 86-1 at

3), Defendant Kormanis should have obtained appropriate advice

about saving back-up copies of his text messages, rather than “just

plug[ging his iPhone] in to the USB [drive on his computer] and

let[ting] iTunes do its thing” (Docket Entry 100-1 at 13).        At a

minimum, Defendant Kormanis should have “check[ed] to see if [his]

text messages were actually being uploaded” (id.); once more, he

chose not to do so (see id.) and that unreasonable choice again

resulted in the loss of text messages he should have preserved.

     As very recently well-articulated by another court faced with

similar circumstances, Defendant Kormanis’s own account of his

course of conduct (and inaction) deprives him of any refuge under

the “reasonable steps” predicate element of Rule 37(e):

     Defendant[ Kormanis] w[as] required to take reasonable
     steps to preserve [his] text messages.

     [He] did not do so.    First, [he] did not suspend the
     auto-erase function on [his] phone[]. . . .         The
     principles of the standard reasonableness framework
     require a party to . . . put in place a litigation hold
     to ensure the preservation of relevant documents. It
     takes, at most, only a few minutes to disengage the
     auto-delete function on a cell phone. It is apparent
     . . . that [Defendant Kormanis also] could have taken
     advantage of relatively simple options to ensure that

                                -21-
     [his] text messages were backed up . . . .        These
     processes would have cost [him] little, particularly in
     comparison to the importance of the issues at stake and
     the amount in controversy here. Failure to follow the
     simple steps detailed above alone is sufficient to show
     that Defendant[ Kormanis] acted unreasonably.

Paisley Park   Enters.,   Inc. v.   Boxill,   No.   17CV1212,   2019   WL

1036058, at *4 (D. Minn. Mar. 5, 2019) (unpublished) (internal

citation and quotation marks omitted).

                   iii.   Predicate Element Four

     “Having concluded that [Defendant Kormanis] did not take

reasonable steps to preserve . . . relevant ESI [resulting in its

loss contrary to his duty of preservation], the Court must next

consider whether the lost ESI can be restored or replaced from any

other source.”    Id. at *6.        On   that front, the undersigned

Magistrate Judge has found, under the circumstances of this case,

that no reasonable avenue existed for restoration or replacement of

all the lost text messages, particularly not the ones exchanged

between Defendant Kormanis and Alphatec officials.14        To begin,


     14
       During his deposition, Defendant Kormanis reported that he
recently “found out what a serious matter this is” and then began
“working with . . . Dr. Ditty and Dr. Jones, to recover the text
messages in question.” (Docket Entry 100-1 at 12.) Subsequently,
just ahead of the hearing on February 6, 2019, Defendant Kormanis
filed a notice reporting that he had produced to Plaintiff “[t]ext
messages between [Defendant] Kormanis and Dr. [] Ditty from January
1, 2018 to August 6, 2018, acquired from Dr. [] Ditty” (Docket
Entry 99 at 1), as well as “[t]ext messages between [Defendant]
Kormanis and Dr. [] Jones from January 3, 2018 to August 10, 2018”
(id.) (although “Dr. Jones was only willing to provide messages
that [he determined] were related to [Plaintiff], Alphatec[], and
spinal business generally” (id.)).    At the hearing, Plaintiff’s
                                                     (continued...)

                                -22-
Defendant Kormanis twice has sworn that a data recovery firm deemed

the text messages deleted from his iPhone unrecoverable from both

his iPhone and his computer.             (See Docket Entry 86-1 at 3; Docket

Entry      100-1    at   11.)     Further,     as   the   instant   Motion    notes,

Defendant Kormanis refused Plaintiff’s “offer to conduct a separate

forensic examination” of those devices.                   (Docket Entry 85 at 10;

see   also    Docket      Entry   85-4    at    9-10.)      Instead    of   allowing

Plaintiff’s expert to attempt to restore the lost text messages

utilizing the device(s) on which they once resided, Defendant

Kormanis has urged the Court to require Plaintiff to try to replace

the lost text messages by “issu[ing] subpoenas to all individuals

identified in its [production] requests for which [Defendant]

Kormanis[’s] production was deficient as a first step.”                      (Docket

Entry 86 at 14.)         That proposal ignores two practical realities.

      First, as the instant Motion states, Plaintiff “subpoenaed

Alphatec directly for communications exchanged with Defendant[

Kormanis],         but   Alphatec    declined       to    produce     any   records.


      14
      (...continued)
counsel expressed confidence that the supplemental production from
Dr. Ditty effectively replaced the relevant text messages he and
Defendant Kormanis exchanged, but voiced reservations about whether
Dr. Jones’s production rose to an equivalent level. Consistent
with the discussion in Subsection II.D., that latter matter may
represent an appropriate subject for exploration at (or in
conjunction with) the trial; however, viewing the evidence of the
replacement of text messages between Defendant Kormanis and Dr.
Jones in the light most favorable to Defendant Kormanis, Plaintiff
still prevails on the fourth predicate element of the Rule 37(e)
analysis, based on the lack of adequate restoration or replacement
of text messages between Defendant Kormanis and Alphatec officials.

                                         -23-
[Plaintiff] filed a motion to compel Alphatec to respond to the

subpoena in the United States District Court for the Southern

District of California, which was denied.”     (Docket Entry 85 at 11

(internal citation and footnote omitted); see also Docket Entry 85-

5 at 3-11 (subpoena), 14 (objection from Alphatec to production of

“communications with [Defendant] Kormanis that reference, mention,

or relate to Dr. [] Ditty,” on ground that “any relevant documents

can be sought from a party without the need to seek them from a

non-party”), 16 (same as to its communications with Defendant

Kormanis about Dr. Jones), 22-26 (order quashing subpoena).)            At

the   hearing,   Plaintiff’s   counsel   reported   that   the    Alphatec

officials, whose communications with Defendant Kormanis Plaintiff’s

production requests sought, all reside in California.                Given

Plaintiff’s experience subpoenaing Alphatec, the record reveals no

reason to believe any effort to subpoena those Alphatec officials

for their text messages with Defendant Kormanis would result (or

would have resulted) in anything but wasted time and money.

      Second, given the time-sensitive nature of this case, on July

9, 2018, the Court (per United States District Judge Catherine C.

Eagles) ordered discovery “expedited and appropriately limited so

that the case c[ould] be tried on the merits in December [2018].”

(Docket Entry 31 at 1.)    As a result, the undersigned Magistrate

Judge set a discovery deadline of November 10, 2018.             (See Text

Order dated July 17, 2018 (adopting in relevant part Discovery Plan


                                 -24-
(Docket Entry 41 at 6)).)              When Plaintiff moved to continue the

trial     due   to   Defendant     Kormanis’s     failure     to    timely   produce

requested records, Defendant Kormanis opposed any continuance (see

Docket Entry 71 at 1), but defended his delayed production with

“little     more     than   a   conclusory      assertion    through    counsel   of

‘technical difficulties’” (id. at 2).                Judge Eagles nonetheless

accommodated Defendant Kormanis by maintaining the December 2018

trial date as to “the validity and enforceability of the covenant

not to compete in [his InoSpine] contract [while] sever[ing] for

trial [in early 2019] . . . issues of breach and damages . . . .”

(Id.)      The undersigned Magistrate Judge then re-set the discovery

deadline as to breach and damages to February 1, 2019, and directed

the Clerk to put the trial of those issues on the April 2019 Civil

Master Calendar.        (See Text Order dated Nov. 1, 2018.)            In light of

those scheduling considerations, Plaintiff could not have succeeded

in replacing the lost text messages between Alphatec officials and

Defendant Kormanis via the wild-subpoena-chase route he suggested.

      As    Defendant       Kormanis   has   acknowledged,        “parties   seeking

spoliation sanctions are not required to pursue every possible

avenue for replacing or restoring the deleted ESI.”                   (Docket Entry

86   at    13   (internal       brackets,    citation,      and    quotation   marks

omitted).)         The evidence of Plaintiff’s offer to forensically

examine Defendant Kormanis’s devices, combined with its extensive

efforts to obtain communications directly from Alphatec, all within


                                         -25-
the   context     of   an   expedited   case-management   schedule   (that

Defendant Kormanis wanted and fought to keep), establishes that

Plaintiff “made [a] good-faith attempt to explore its alternatives

before pursuing spoliation sanctions” (id. (internal quotation

marks omitted)).       Despite that attempt, “[a]t most, Plaintiff[ has

and reasonably could have] obtain[ed] only scattershot texts . . .,

rather than a complete record of [D]efendant[ Kormanis’s text

messages   with    Alphatec    officials]   from   [D]efendant[   Kormanis

him]sel[f].     The [undersigned Magistrate Judge] therefore finds

that the missing text messages cannot be replaced or restored by

other sources.”        Paisley Park Enters., 2019 WL 1036058, at *6

(internal citation and quotation marks omitted).15


      15
        After the undersigned Magistrate Judge orally granted in
part the instant Motion by authorizing a post-discovery-deadline
deposition of a North Carolina-based Alphatec official at Defendant
Kormanis’s expense (while also recommending that consideration of
trial-related sanctions await trial), Defendant Kormanis filed
notices reporting that he had produced to Plaintiff various text
messages between Defendant Kormanis and certain Alphatec officials.
(See Docket Entry 113 at 1-2; Docket Entry 136 at 1.) Those tardy
productions do not alter the conclusions announced at the hearing
(and explained herein), but do reinforce the conclusion (discussed
in Subsection II.D.) that only at trial should the Court make a
final assessment of prejudice (and remedies) for lost text
messages. Conversely, any further consideration of prejudice and
remedies for lost ESI (as well as of intent by Defendant Kormanis
to deprive Plaintiff of ESI for use in litigation) should not
encompass Defendant Kormanis’s alleged deletion of ESI in his
“InoSpine email account at some point close in time to his
resignation from InoSpine on March 3, 2018” (Docket Entry 85 at 6).
As summarized in Footnote 3, Plaintiff failed to show that, when
any such deletions occurred, the deleted e-mail-related ESI “should
have been preserved in the anticipation or conduct of litigation,”
Fed. R. Civ. P. 37(e), and/or that “it cannot be restored,” id.
                                                     (continued...)

                                    -26-
             C. Prejudice Warranting Post-Discovery-Deadline
           Deposition and Expense-Shifting under Rule 37(e)(1)

      “The Court now turns to what . . . sanctions are appropriate

for   [Defendant    Kormanis’s]   failure   to   preserve   relevant   text

messages. . . .     If the Court finds that Plaintiff[] ha[s] suffered

prejudice from [Defendant Kormanis’s] failure to preserve [text

messages], the Court may order only those sanctions necessary to

cure the prejudice.”      Id. (citing Fed. R. Civ. P. 37(e)(1)).       “An

evaluation of prejudice from the loss of [ESI] necessarily includes



      15
       (...continued)
Regarding the former issue, the instant Motion studiously avoids
proposing any specific date before March 9, 2018, when Defendant
Kormanis’s preservation duty arose. (See, e.g., Docket Entry 85 at
9 & n.6.) At the hearing on February 6, 2019, Plaintiff’s counsel
mentioned several possible such dates from August 2017 (when a
larger dispute between Plaintiff and Alphatec came to light)
through March 1, 2018 (when Defendant Kormanis signed a contract
with Alphatec containing an indemnity clause). The undersigned
Magistrate Judge has concluded that, although (in light of
subsequent events) Defendant Kormanis’s apparent deletion of his
InoSpine e-mails around March 3, 2018, justifiably raises
suspicion, none of the preceding developments (belatedly)
identified by Plaintiff clearly triggered Defendant Kormanis’s
obligation to preserve any particular evidence. See Fed. R. Civ.
P. 37 advisory comm.’s note, 2015 amend., subdiv. (e) (“A variety
of events may alert a party to the prospect of litigation. Often
these events provide only limited information about that
prospective litigation, however, so that the scope of information
that should be preserved may remain uncertain. It is important not
to be blinded to this reality by hindsight arising from familiarity
with an action as it is actually filed.”).       Additionally, the
instant Motion acknowledges that Plaintiff “recover[ed] some of
these email communications, [while maintaining that it could ]not
be certain if those recovered communications are complete until it
depose[d] Defendant [Kormanis].” (Docket Entry 85 at 6.) That
deposition happened on January 16, 2019, yet, at the hearing on
February 6, 2019, Plaintiff did not show any deficiency in its
recovery of ESI from Defendant Kormanis’s InoSpine e-mail account.

                                   -27-
an evaluation of the [lost ESI’s] importance in the litigation.”

Fed. R. Civ. P. 37 advisory comm.’s note, 2015 amend., subdiv.

(e)(1); see also Sinclair v. Cambria Cty., No. 3:17CV149, 2018 WL

4689111, at *2 (W.D. Pa. Sept. 28, 2018) (unpublished) (“Prejudice

exists where [ESI] that [is] relevant to a claim [is] unavailable

and the moving party has come forward with a plausible, good faith

suggestion as to what the [lost ESI] might have [shown].” (internal

brackets and quotation marks omitted)).          From its inception, this

litigation has revolved around the question of whether Defendant

Kormanis     marketed   Alphatec’s    products   to    doctors     to   whom    he

formerly     marketed   Plaintiff’s    products,      in   violation     of    his

InoSpine contract.      (See Docket Entry 1 at 12; accord Docket Entry

82 at 12.)     The lost text messages between Defendant Kormanis and

Alphatec officials held great importance for that inquiry, because

(as Plaintiff has plausibly suggested) “communications between

.   .   .   Defendant   [Kormanis]    and   representatives        of   Alphatec

regarding his former surgeon-customers[ may] support [Plaintiff’s]

position that     Defendant   [Kormanis]     breached      [the]   restrictive

covenants [in his InoSpine contract]” (Docket Entry 88 at 5-6).

        Nor need the Court wildly speculate about “the potential and

reality of [Plaintiff] finding the modern-day litigation equivalent

of a ‘smoking gun’ in [the lost] text messages,” Paisley Park

Enters., 2019 WL 1036058, at *5, given that Defendant Kormanis’s

counsel candidly admitted at the hearing on February 6, 2019, that


                                     -28-
“text messages that were lost might have [included] some in there

that wouldn’t have been great for [Defendant Kormanis’s] case”

(albeit while insisting that other lost text messages likely would

have helped him).      In any event (again borrowing from the words of

another court that just confronted an analogous situation):

      As set forth [in Part II.B.iii.], in the . . . discussion
      regarding [Plaintiff’s] ability to replace or restore the
      missing [text messages], Plaintiff[ was] left with an
      incomplete record of the communications that Defendant[
      Kormanis] had with . . . [Alphatec officials]. . . .
      Plaintiff[ thus was] forced to . . . attempt to piece
      together what information might have been contained in
      those [lost text] messages, thereby increasing [its]
      costs and expenses. Sanctions are therefore appropriate
      under Rule 37(e)(1).

Id. at *7.

      Specifically,     at   the   hearing    on   February      6,   2019,   the

undersigned Magistrate Judge announced that Plaintiff could take

(at   Defendant      Kormanis’s    expense)    a   post-discovery-deadline

deposition of Mr. Warrick, an Alphatec official located in North

Carolina, who (Plaintiff reasonably believed) participated in some

of the lost text message exchanges and/or otherwise possessed

knowledge    about    Defendant    Kormanis’s      move   from    InoSpine     to

Alphatec, as a proper, sanctioning “measure[] no greater than

necessary to cure [some of] the prejudice [to Plaintiff],” Fed. R.

Civ. P. 37(e)(1).     In a further effort to make Plaintiff whole, the

undersigned Magistrate Judge also will order Defendant Kormanis to

pay “the attorney’s fees and costs [Plaintiff] incurred in . . .

filing [as well as briefing] the instant Motion . . . and appearing

                                    -29-
for oral argument,” Sinclair, 2018 WL 4689111, at *3.                           This

combination of discovery-related and expense-shifting remedies

mirrors the sanction recently imposed under Rule 37(e)(1) in

another case involving a party “prejudiced by the loss of [an

opposing party’s] text messages,” Spencer v. Lunada, No. CV16-

02129,    2018      WL    839862,    at    *1    (C.D.      Cal.   Feb.   12,   2018)

(unpublished), appeal filed, No. 18-55383 (9th Cir. Mar. 22, 2018).

See id. at *2 (“[The p]laintiffs are granted monetary sanctions

against [the d]efendant [], in the form of reasonable attorneys’

fees incurred by [the p]laintiffs in bringing their [m]otion [for

sanctions]     against      [the     d]efendant       [].      Additionally,    [the

p]laintiffs are permitted to depose [the d]efendant [] regarding

issues relevant to spoliation, with costs and fees incurred by [the

p]laintiffs to be included in the award of monetary sanctions.”).

         D.   Deferral of Other Remedies under Rule 37(e)(1)

     Beyond the sanctions discussed in Subsection II.C., “it may be

that [other] serious measures are necessary to cure prejudice [from

the lost text messages], such as forbidding [Defendant Kormanis]

. . . from putting on certain evidence, permitting the parties to

present evidence and argument to the jury regarding the loss of

[text messages], or giving the jury instructions to assist in its

evaluation of such evidence or argument, other than instructions

[that    it   may    or    must     presume     the   lost    text   messages   were

unfavorable to Defendant Kormanis],” Fed. R. Civ. P. 37 advisory


                                          -30-
comm.’s note, 2015 amend., subdiv. (e)(1); see also id., subdiv.

(e)(2) (explaining that, even absent a finding of intent to deprive

a party of lost ESI, a court may “allow[] the parties to present

evidence to the jury concerning the loss and likely relevance of

[ESI] and instruct[] the jury that it may consider that evidence,

along with all the other evidence in the case, in making its

decision”); Spencer, 2018 WL 839862, at *2 (ordering that, “[a]t

trial, [the parties] will be permitted to present evidence and

argument   related   to   the    unrecoverable    text   messages,”

notwithstanding “finding that there [wa]s insufficient evidence to

establish the intent to deprive [element of Rule 37(e)(2)]”).   For

example, “it may be appropriate to exclude a specific item of

evidence [offered by Defendant Kormanis] to offset prejudice caused

by [his] failure to preserve [text messages] that might contradict

the excluded item of evidence.”        Fed. R. Civ. P. 37 advisory

comm.’s note, 2015 amend., subdiv. (e)(1).

     The undersigned Magistrate Judge, however, “recommends that

the [ C]ourt . . . reserve its ruling as to [those Rule 37(e)(1)]

sanction[s] until trial to see how the evidence is presented.”

Brewer v. BNSF Ry. Co., No. CV-14-65, 2018 WL 3079499, at *6 (D.

Mont. Feb. 27, 2018) (unpublished), recommendation adopted, 2018 WL

2047581 (D. Mont. May 2, 2018) (unpublished); see also Conan v.

City of Fontana, No. EDCV 16-1261, 2017 WL 8941499, at *11 (C.D.

Cal. Oct. 6, 2017) (unpublished) (“[T]he [c]ourt defers ruling on


                                -31-
[the motion to exclude evidence of ESI spoliation] and will monitor

carefully the scope of questioning and argument on this issue.”

(all-cap font omitted)); Williams v. Klem, No. 3:07CV1044, 2010 WL

3812350, at *3 (M.D. Pa. Sept. 22, 2010) (unpublished) (“[P]re-

trial   rulings       curtailing   proof   should   rarely   be     granted    and

excluding evidence at the pretrial stage is an extreme measure that

is rarely necessary.” (internal brackets, ellipsis, and quotation

marks omitted)); C & E Servs., Inc. v. Ashland Inc., Civ. No. 03-

1857, 2008 WL 1744600, at *3 (D.D.C. Apr. 14, 2008) (unpublished)

(“Trials are dynamic and in many of them evidence that seems

crucial when the trial begins proves not to be when other evidence

is received.”); Wilkins v. Kmart Corp., 487 F. Supp. 2d 1216, 1218

(D. Kan. 2007) (“[A] court is almost always better situated during

the actual trial to assess the value and utility of evidence.”);

Ebenhoech v. Koppers Indus., Inc., 239 F. Supp. 2d 455, 461 (D.N.J.

2002) (“[A] ruling [in limine] should not be made prematurely if

the context of trial would provide clarity.”).

             E.       Intent to Deprive under Rule 37(e)(2)

     “[I]f   .    .    .   Defendant[   Kormanis] acted      with    ‘intent   to

deprive’ Plaintiff[] of the [text messages’] use, then the Court

may order more severe sanctions, including . . . an instruction to

the jury that it may or must presume the missing [text messages]

w[ere] unfavorable.”         Paisley Park Enters., 2019 WL 1036058, at *6

(quoting Fed. R. Civ. P. 37(e)(2)); see also Fed. R. Civ. P. 37


                                        -32-
advisory comm.’s note, 2015 amend., subdiv. (e)(2) (“Subdivision

(e)(2) does not include a requirement that the court find prejudice

to the party deprived of the [ESI].”).        “Intent rarely is proved by

direct evidence, and a [fact-finder] has substantial leeway to

determine intent through consideration of circumstantial evidence,

witness credibility, motives of the witnesses in a particular case,

and other factors.       There need not be a ‘smoking gun’ to prove

intent [under Rule 37(e)(2)].”         Paisley Park Enters., 2019 WL

1036058,    at   *6   (internal   citation    and   some   quotation   marks

omitted).    Further, such a “credibility analysis and [related]

finding as to [a litigant’s] mental state,” Hunting Energy Servs.,

Inc. v. Kavadas, No. 3:15CV228, 2018 WL 4539818, at *11 (N.D. Ind.

Sept. 20, 2018) (unpublished), constitute “prototypical functions

of a jury and questions that [a] jury . . . [may] fairly evaluate

and   resolve,”   id.     Consistent   with    that   understanding,    the

commentary to Rule 37(e)(2) explicitly contemplates that the Court

may “conclude that the intent finding should be made by a jury, [in

which case] the [C]ourt’s instruction should make clear that the

jury may infer from the loss of [the text messages] that [they

were] unfavorable to [Defendant Kormanis] only if the jury first

finds that [he] acted with the intent to deprive [Plaintiff] of

th[eir] use in the litigation.”            Fed. R. Civ. P. 37 advisory

comm.’s note, 2015 amend., subdiv. (e)(2).




                                    -33-
      In this case, the parties have made contrasting arguments

about what ultimate factual finding the intent-related evidence

warrants.   (Compare, e.g., Docket Entry 85 at 11-12 (“[B]y leaving

his   alleged   thirty-day   deletion   policy   in   place,   Defendant

[Kormanis] intended that the text messages would be destroyed.

[His] false representations that [they] could be recovered . . .

supports a finding that he acted in bad faith with the intent to

deprive [Plaintiff] of these communications.”), with, e.g., Docket

Entry 86 at 10 (“The record reflects that the text messages at

issue here were deleted inadvertently as a result of the thirty-day

(30-day) automatic delete function being either accidentally or

automatically activated on [Defendant] Kormanis’[s] iPhone.”).)

Moreover:

      These competing views each draw support from the record,
      and in the final analysis may turn on the credibility of
      [Defendant Kormanis]. Since these matters are fact-bound
      and    inextricably   tied    to   witness    credibility
      determinations, they are not well-suited to the type of
      pre-trial ruling that [the instant Motion] seeks from the
      Court.

      . . .    Instead, [the undersigned Magistrate Judge]
      believe[s] that this matter should be the subject of
      proof at trial, and that [the question of] whether, and
      to what extent, a[n adverse] spoliation inference is
      warranted, [therefore also] should await trial . . . .

Williams, 2010 WL 3812350, at *3; see also Sosa v. Carnival Corp.,

No. 18-20957CIV, 2019 WL 330865, at *3 (S.D. Fla. Jan. 25, 2019)

(unpublished) (collecting cases where courts ordered “that the jury

would decide the [Rule 37(e)(2)] intent issue”).


                                 -34-
     In that regard, as justification for the position that “the

text messages at issue here were deleted inadvertently as a result

of the thirty-day (30-day) automatic delete function being . . .

accidentally . . . activated on [his] iPhone” (Docket Entry 86 at

10 (emphasis added)), Defendant Kormanis evidently relies on his

sworn statements (first in his affidavit filed with his Response to

the instant Motion and later at his deposition) (see Docket Entry

86-1 at 3 (“At some point prior to [Defendant Kormanis’s] receipt

of [InoSpine’s March 9, 2018] Letter, [he] unknowingly enabled a

setting on [his] iPhone that automatically erases all text messages

. . . after thirty (30) days of sending and/or receipt.”); Docket

Entry 100-1 at 7-8 (testifying that, in the course of responding to

Plaintiff’s   production     requests      (served     on   July    18,   2018),

Defendant Kormanis and his counsel “figured out that there was a

setting   activated    on   [Defendant     Kormanis’s]      phone    that   only

retained text messages for 30 days,” which he did not “recall

activating”   and     did   not   “even    know   about”),     14-15,       17-18

(suggesting   that,    during     visit    regarding     insufficient       photo

capacity in unknown year, employee at unknown Verizon store may

have activated 30-day text message deletion setting on Defendant

Kormanis’s iPhone (of unknown vintage) without telling him)).16               As



     16
        No evidence shows that Defendant Kormanis acquired his
iPhone with the 30-day text message deletion setting “automatically
activated” (Docket Entry 86 at 10); instead, the record material on
point tends to establish the opposite (see Docket Entry 88-1 at 2).

                                    -35-
Plaintiff’s    Reply,     however,      correctly     points     out,    Defendant

Kormanis’s    earlier     sworn    responses     to   Plaintiff’s       production

requests “contain[ed] no reference to [his] purportedly unknowing

and/or accidental activation of an automatic deletion setting.

Rather, [they] state that the 30-day text retention policy was due

to storage limitations with his device.”              (Docket Entry 88 at 3.)

       That shift in Defendant Kormanis’s account raises a legitimate

question about the credibility of his current explanation for the

loss   of   text    messages,     as   another   magistrate      judge   recently

observed in recommending that a jury resolve at trial a similar

Rule 37(e)(2) intent issue presented by a spoliation motion:

       If in fact [Defendant Kormanis] was operating under a
       misapprehension regarding the [text message] retention
       schedule [on his iPhone], one would have thought he would
       have informed [Plaintiff of that fact upon learning of
       the 30-day deletion setting] . . . . But that’s not what
       happened.      Failure   to   mention   something   under
       circumstances when a reasonable person would do so is a
       factor that courts have long approved as an organon for
       measuring credibility.

BankDirect Capital Fin., LLC v. Capital Premium Fin., Inc., No.

15C10340,    2018    WL   1616725,     at   *7   (N.D.    Ill.   Apr.    4,   2018)

(unpublished).

       Defendant Kormanis’s descriptions of his storage (or attempted

storage) of text messages on his computer also create credibility

questions that merit resolution at trial.                To begin, a reasonable

fact-finder could take note that Defendant Kormanis’s (above-

quoted) sworn insistence (in his affidavit and his deposition) that


                                       -36-
he did not learn that his iPhone deleted text messages on a 30-day

cycle until some time after July 18, 2018, appears in some tension

with his statements under oath (in his production request responses

and affidavit) that, on or about March 9, 2018, in deference to the

letter from InoSpine, he started copying text messages from his

iPhone to his computer (see Docket Entry 85-3 at 9-13; Docket Entry

86-1 at 2-3).    Specifically, if (on March 9, 2018) Defendant

Kormanis believed that text messages would remain on his iPhone

(because he did not know about the 30-day deletion setting), then

why would he need to begin saving his text messages on his computer

(rather than his iPhone) when he received the letter from InoSpine?

     Defendant Kormanis’s deposition testimony only underscores

this incongruence, as he therein first answered “[r]eally none”

when asked to identify “[w]hat steps” he took to comply with

InoSpine’s letter (Docket Entry 100-1 at 10) and then added:    “I

didn’t know I needed to do anything.   So you know, I just didn’t

delete e-mails. . . .   I basically didn’t delete anything from my

phone.” (Id.) Moreover, when directly asked during the deposition

about “back[ing] up [his] cell phone” (id.), Defendant Kormanis did

not revert back to his prior sworn statements (quoted above) that

he had instituted that measure in response to InoSpine’s letter,

but rather claimed to have begun that (monthly) practice during his

time selling Plaintiff’s products (see id. at 11, 13).




                               -37-
     The foregoing internal inconsistencies in Defendant Kormanis’s

recounting of events give reason to doubt his assertions that he

took “the affirmative step of backing up the contents of his phone

to his computer” (Docket Entry 86 at 4), that he “expect[ed] that

backing up [of] the contents of his iPhone to his computer would

have preserved all of the [lost text messages]” (id. at 4-5), and

that “this expectation is indicative of [his] intent to preserve

evidence in anticipation of litigation, not an intent to destroy

it” (id. at 5 (emphasis omitted)).     However, a final consideration

even more strongly counsels in favor of allowing a jury to resolve

the Rule 37(e)(2) intent issue:      The record indicates that, when

Defendant Kormanis produced text messages to Plaintiff, “[t]here

were no text messages within [that] production prior to August 5,

2018.” (Docket Entry 85-4 at 3 (emphasis added).)     That date falls

exactly 30 days before September 4, 2018, the date Defendant

Kormanis served his responses to Plaintiff’s production requests

(see Docket Entry 85-3 at 16), the latest possible date by which he

could have discovered that neither his iPhone nor his computer

contained properly preserved text messages from throughout 2018

(see id. at 9-13 (“[A]t this time, Defendant Kormanis has not been

able to retrieve [the requested text] messages from his personal

devices.”)).   The lack of any earlier text messages suggests that

Defendant   Kormanis   has   made   false   sworn   statements   about

downloading text messages from his iPhone to his computer, because:


                                -38-
     1) even with a 30-day delete setting in place, on September 4,

2018, Defendant Kormanis’s iPhone would have held text messages

dating back to August 5, 2018; and

     2) even if (unbeknownst to him) Defendant Kormanis’s iTunes-

based, back-up system only preserved the most recent prior download

of his iPhone to his computer, that file would have contained a set

of 30 days of text messages that (almost certainly) would have

extended back well beyond August 5, 2018 (to 30 days before the

last monthly download he made from his iPhone to his computer).17

     Simply put, the evidence in the record could sustain (but does

not mandate) a finding that, “[w]hen [Defendant Kormanis had to

admit] to [Plaintiff] that [the text messages] were gone, [he]

falsely blamed   it    on    the    [undetected     activation   of    a 30-day

deletion   setting    on    his    iPhone    and   falsely   claimed   to   have

downloaded copies of the text messages to his computer].                    False


     17
       To conclude that, despite regularly making computer back-up
files of his iPhone throughout 2018, when Defendant Kormanis
responded to Plaintiff’s production requests on September 4, 2018,
both his iPhone and his computer contained no text messages dated
before August 5, 2018, one would have to believe that Defendant
Kormanis not only first noticed the deletion of text messages from
his iPhone on September 4, 2018, but also backed-up his iPhone to
his computer that same day (inadvertently replacing the older back-
up file of saved text messages with a new back-up file that, like
his iPhone, held only text messages dating back to August 5, 2018),
all without checking to see (and taking steps to preserve) whatever
older text messages he previously had managed to save on his
computer. “When one looks at all of the circumstances in the case,
[that explanation] seems a bit much to swallow . . . . [Certainly,
n]o reasonable adjudicator would be compelled to credit [that]
explanation[] . . . .”       BankDirect, 2018 WL 1616725, at *6
(internal quotation marks omitted).

                                      -39-
exculpatory statements are often evidence of consciousness of

guilt.”     BankDirect, 2018 WL 1616725, at *11 (internal citation

omitted).     Viewed   from   that   perspective,   the   above-discussed

evidence regarding “the deletion of the [text messages] – or the

failure to stop their automatic deletion – is significant to [the

resolution of Plaintiff’s] claims [against Defendant Kormanis],

especially the claim that [he] . . . was going after [Plaintiff’s]

customers,” id. at *12, not just to the resolution of the instant

Motion’s request for sanctions under Rule 37(e)(2).

     “Accordingly, it is recommended that the [C]ourt . . . allow

the appropriate evidence to be presented to the jury, which, under

proper instructions, [may then] determine the reasons for the non-

production [of text messages] and the impact, if any, th[at] non-

production . . . has on the merits of the parties’ claims [and

defenses].”    Id.; see also Hunting Energy, 2018 WL 4539818, at *11

(“If the jury accepts the defendant[’s] explanations [for the loss

of ESI], then an adverse inference would not be appropriate. . . .

[The defendant] will already be a witness in this case, and his

credibility will already be a central issue as to [the plaintiff’s]

claims, so allowing the jury to make th[e] finding [about whether

the defendant intended to deprive the plaintiff of the use of the

lost ESI] as well is appropriate.”).




                                     -40-
                            III.   CONCLUSION

     A loss of ESI (consisting of text messages to/from Defendant

Kormanis that he should have preserved in the anticipation and/or

conduct of litigation) occurred because he did not take reasonable

steps to preserve it.       No viable options existed to restore or

replace that ESI and Plaintiff suffered prejudice due to its

absence, warranting some sanctions, pursuant to Rule 37(e)(1).

However, the full extent of the harm to Plaintiff from this

spoliation (as well as the precise nature of all proportional,

corresponding   remedies)    remains      indeterminable   before   trial.

Finally, the present record permits (but does not require) a

finding that Defendant Kormanis acted with intent to deny Plaintiff

the use of the lost ESI for litigation, such that a decision about

the applicability of sanctions under Rule 37(e)(2) also should

occur within the framework of the trial.

     IT IS THEREFORE ORDERED that Plaintiff’s Motion for Imposition

of Sanctions for Spoliation of Evidence (Docket Entry 85) is

GRANTED IN PART, in that:

     1) Plaintiff may depose (and may subpoena text messages from)

Ashley Warrick beyond the discovery deadline and Defendant Kormanis

shall pay Plaintiff’s reasonable expenses, including attorney’s

fees, associated with that deposition (and any related subpoena);

     2) on or before March 27, 2019, the parties shall file a joint

notice either confirming their resolution of all issues regarding


                                   -41-
the payment of Plaintiff’s reasonable expenses from the deposition

of (and any related subpoena to) Mr. Warrick or setting out their

respective positions on any issue(s) regarding that payment that

remain in dispute after good-faith consultation;

      3)   Defendant    Kormanis     shall    pay     Plaintiff’s     reasonable

expenses, including attorney’s fees, associated with drafting,

filing, briefing, and orally arguing the instant Motion; and

      4) on or before March 27, 2019, the parties shall file a joint

notice either confirming their resolution of all issues regarding

the payment of Plaintiff’s reasonable expenses from drafting,

filing, briefing, and orally arguing the instant Motion or setting

out their respective positions on any issue(s) regarding that

payment that remain in dispute after good-faith consultation.

      IT   IS   RECOMMENDED   that   the     Court    defer   until    trial    the

decision of whether other “serious measures are necessary to cure

prejudice [from the loss of text messages], such as forbidding

[Defendant Kormanis] from putting on certain evidence, permitting

the parties to present evidence and argument to the jury regarding

the loss of information, or giving the jury instructions to assist

in   its   evaluation   of    such   evidence    or    argument,      other    than

instructions [that it may or must presume the lost text messages

were unfavorable to Defendant Kormanis],” Fed. R. Civ. P. 37

advisory comm.’s note, 2015 amend., subdiv. (e)(1).




                                     -42-
     IT IS FURTHER RECOMMENDED that, because the record supports

but does not compel a “finding that [Defendant Kormanis] acted with

the intent to deprive [Plaintiff] of the [lost text messages’] use

in the litigation,” Fed. R. Civ. P. 37(e)(2), the Court submit that

issue to the “jury, [with] the [C]ourt’s instruction[s ] mak[ing]

clear that the jury may infer from the loss of the [text messages]

that [they were] unfavorable to [Defendant Kormanis] only if the

jury first finds that [he] acted with the intent to deprive

[Plaintiff] of the[ir] use in the litigation,” Fed. R. Civ. P. 37

advisory comm.’s note, 2015 amend., subdiv. (e)(2).


                                   /s/ L. Patrick Auld
                                     L. Patrick Auld
                              United States Magistrate Judge
March 13, 2019




                               -43-
